UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7237



MICHAEL RICHARDS, SR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-601-2)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Richards, Sr., Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Richards, Sr., seeks to appeal the district court’s

order granting his motion to reconsider and denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001).

We have reviewed the record, the district court’s opinion accepting

the recommendation of the magistrate judge, and Richards’ informal

brief filed in this court. Because Richards failed to challenge on

appeal the district court’s finding that his claims were pro-

cedurally defaulted, he has waived review of that issue on appeal.

4th Cir. R. 34(b).   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   Richards v. Angelone, No. CA-00-601-2 (E.D. Va. July 25,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2